ORDER

PER CURIAM.
Appellant Michael Pennell (“Pennell”) appeals from the judgment entered upon a jury verdict of two counts of distribution, delivery, or sale of a controlled substance, in violation of Section 195.211, RSMo.Cum. Supp. (2012). Pennell presents three points on appeal, arguing first that the trial court abused its discretion in overrul*540ing his motion for a continuance on the morning of trial. Pennell also claims the trial court erred in the submission of the verdict directors to the jury, and that the evidence was insufficient to support his convictions.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the' claims.of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 80.25(b).